COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Darius Damascus Briggs v. The State of Texas

Appellate case number:    01-13-00291-CR

Trial court case number: 12-04-03646 CR

Trial court:              435th District Court of Montgomery County

        On March 18, 2014, this case was abated and remanded to the trial court to determine (1)
whether appellant still wishes to pursue his appeal and (2) whether appellant’s appointed counsel
should be permitted to withdraw and, if so, to appoint substitute counsel. The supplemental
clerk’s record filed on May 2, 2014 contains (1) a motion to withdraw filed by appellant’s
appointed counsel, (2) an order by the trial court granting counsel’s motion to withdraw and
appointing substitute counsel, (3) a sworn affidavit of appellant stating that he wishes to proceed
with his appeal, and (4) the trial court’s “Findings of Fact, Recommendation and Order.”
Accordingly, we REINSTATE this case on the Court’s active docket.

       Appellant’s brief is ORDERED to be filed within 30 days of this order. See TEX. R. APP.
P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b). No extensions of time will be granted absent
extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually      Acting for the Court


Date: May 6, 2014